


Exhibit 10.54

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of the
4th day of April, 2011 (the “Effective Date”) by and between Royal Gold, Inc., a
Delaware corporation (the “Company”), and William M. Zisch (the “Executive”).

 

Recitals

 

A.              The Company desires to continue to employ Executive as Vice
President Operations of the Company, and Executive desires to continue in such
employment with the Company in said capacity, subject to the at-will employment
relationship between the Company and Executive; and

 

B.               Each party desires to set forth in writing the terms and
conditions of their understandings and agreements.

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations contained herein, and other good and valuable consideration, the
receipt and adequacy of which the Company and Executive hereby acknowledge, the
Company and Executive hereby agree as follows:

 

Agreement

 

1.             Position.

 

(a)           The Company agrees to employ Executive in the position of Vice
President Operations.  Executive shall serve and perform the duties which may
from time to time be assigned to him by the President and/or the Board of
Directors of the Company (the “Board”).  The Board may delegate its authority to
take any action under this Agreement to the Compensation, Nominating and
Corporate Governance Committee of the Board (the “Compensation Committee”).

 

(b)           Executive agrees to serve as Vice President Operations and agrees
that he will devote his best efforts and full business time and attention to the
Company.  Executive agrees that he will faithfully and diligently carry out the
duties of the Vice President Operations.  Executive further agrees to comply
with all Company policies as in effect from time to time and to comply with all
laws, rules and regulations, including, but not limited to, those applicable to
the Company.

 

(c)           Executive agrees to travel as necessary to perform his duties
under this Agreement.

 

(d)           Nothing herein shall preclude Executive from (i) serving as a
member of the board of directors of up to two (2) for-profit businesses;
(ii) serving as a member of the board of directors of such other affiliated or
non-affiliated entities at the request of the Board; (iii) engaging in
charitable and community activities; (iv) participating in industry and trade

 

1

--------------------------------------------------------------------------------


 

organization activities; and (v) managing his and his family’s personal
investments and affairs; provided, that such activities do not (x) materially
interfere with the regular performance of his duties and responsibilities under
this Agreement or (y) constitute activities that compete with the business of
Company.

 

2.             Term.  The initial term of this Agreement shall commence on the
Effective Date and continue until September 15, 2011 (“Initial Term”), unless
otherwise terminated pursuant to Section 4 of this Agreement.  This Agreement
shall automatically renew for two (2) successive one (1) year terms unless
either party gives written notice of its or his intent not to renew this
Agreement at least sixty (60) days prior to the expiration of the then-current
term.  Executive’s continued employment after the expiration of the Initial Term
shall be in accordance with and governed by this Agreement, unless modified by
the parties to this Agreement in writing.  References herein to the “Term” shall
refer both to the Initial Term and any successive term as the context requires.

 

3.             Compensation and Benefits.

 

(a)           Base Salary.  The Company shall pay Executive a base salary of
$246,000 per year (“Base Salary”).  The Base Salary may be increased annually by
an amount as may be approved by the Board or the Compensation Committee, and,
upon such increase, the increased amount shall thereafter be deemed to be the
Base Salary for purposes of this Agreement.

 

(b)           Bonus Opportunities.  For each fiscal year during the Term,
Executive shall be eligible to be considered to receive incentive compensation
(an “Annual Bonus”) from the Company in an amount determined by the Board or the
Compensation Committee and in accordance with the Company’s compensation
policies and practices as in effect from time to time.

 

(c)           Long-Term Incentive Award Opportunities.  Executive shall be
eligible to participate throughout the Term in the Company’s 2004 Omnibus
Long-Term Incentive Plan (the “LTIP”) or other equity incentive plans as may be
in effect from time to time (the “Equity Incentive Plans”), in accordance with
the Company’s compensation policies and practices as in effect from time to time
and the terms and provisions of the LTIP or other Equity Incentive Plan.

 

(d)           Payment.  Payment of all compensation to Executive hereunder shall
be made in accordance with applicable law, the terms of this Agreement and
applicable Company policies and practices as in effect from time to time,
including normal payroll practices, and shall be subject to all applicable
withholdings and taxes.

 

(e)           Welfare Benefits and Retirement Plans.  During the Term, Executive
shall be allowed to participate, on the same basis generally as other similarly
situated executive officers of the Company, in all general employee benefit
plans and programs, including improvements or modifications of the same, which
on the Effective Date or thereafter are made available by the Company or its
affiliates to all or substantially all of the Company’s similarly situated
executive officers.  Such benefits, plans, and programs may include, without
limitation, health, vision care, dental care, medical reimbursement,
prescription drug, life insurance,

 

2

--------------------------------------------------------------------------------


 

disability protection, and qualified and non-qualified retirement plans.  Except
as specifically provided herein, nothing in this Agreement is to be construed or
interpreted to increase or alter in any way the rights, participation, coverage,
or benefits under such benefit plans or programs from those provided to
similarly situated executive officers pursuant to the terms and conditions of
such benefit plans and programs.  The Company shall be permitted to modify such
benefits from time to time consistent with any modifications that impact other
similarly situated executive officers of the Company.

 

(f)            Fringe Benefits.  During the Term, Executive shall be entitled to
fringe benefits of the kind and quality which are provided to similarly situated
executive officers of the Company in accordance with the Company’s policies and
practices as in effect from time to time.

 

(g)           Vacation.  Executive shall be entitled to paid vacation for up to
four weeks during each calendar year, and such vacation shall be taken in
accordance with the Company’s policies and practices as in effect from time to
time.

 

(h)           Holidays.  Executive shall be entitled to paid holidays, personal
days, and sick days consistent with the Company’s policies and practices as in
effect from time to time.

 

(i)            Reimbursement of Expenses.  Promptly following presentation of
expense statements, receipts, vouchers, or such other information and
documentation as the Company may reasonably require, the Company shall reimburse
Executive for all business expenses that are reasonable and necessary and
incurred by Executive while performing his duties under this Agreement.

 

(j)            Non-exclusivity of Rights.  Nothing in this Agreement shall
prevent or limit Executive’s continuing or future participation in any benefit,
bonus, incentive or other plan or program provided by the Company and for which
Executive may qualify, nor shall anything herein limit or otherwise affect such
rights as Executive may have under any other agreement with the Company or any
of its affiliated companies.  Except as otherwise provided herein, amounts which
are vested benefits or which Executive is otherwise entitled to receive under
any plan or program of the Company at or subsequent to the date of termination
of employment shall be payable in accordance with such plan or program.

 

4.             Termination of Employment.

 

(a)           Termination by Company without Cause. The Company may terminate
Executive’s employment and this Agreement for any reason immediately upon
transmittal of written notice to Executive in accordance with this Agreement.

 

(b)           Termination by Company for Cause.  The Company may terminate
Executive’s employment and this Agreement at any time for Cause.  For purposes
of this Agreement, “Cause” for termination of Executive’s employment by the
Company shall be deemed to exist if: (i) Executive is found guilty by a court of
having committed fraud, theft, embezzlement or misappropriation against the
Company or any of its affiliates and such conviction is affirmed on appeal or
the time for appeal has expired; (ii) Executive is found guilty

 

3

--------------------------------------------------------------------------------


 

by a court of having committed a felony or any other crime involving moral
turpitude and such conviction is affirmed on appeal or the time for appeal has
expired; (iii) in the reasonable judgment of the Board, Executive has
compromised Proprietary and Confidential Information (as defined below) or has
engaged in gross or willful misconduct that causes substantial and material harm
to the business and operations of the Company or any of its affiliates, in each
case the continuation of which will continue to substantially and materially
harm the business and operations of the Company or any of its affiliates in the
future; or (iv) Executive materially breaches this Agreement and fails to cure
such breach within ten (10) days of being informed of such breach in writing by
the Company.

 

(c)           Termination by Executive for Good Reason.  Executive may terminate
his employment and this Agreement for Good Reason.  For purposes of this
Agreement, “Good Reason” means, without Executive’s express written consent, the
occurrence of any of the following circumstances if Executive has given notice
of the circumstances within ninety (90) days of the occurrence and such
circumstances have not been fully corrected within thirty (30) days of the
notice given in respect thereof: (i) any material adverse change in Executive’s
title or responsibilities with the Company, (ii) any material reduction in
Executive’s Base Salary, (iii) receipt of notice that Executive’s principal
workplace will be relocated by more than fifty (50) miles from the job-site
immediately prior to the Effective Date, or (iv) if a Change of Control (as
defined below) has occurred, failure to provide for Executive’s participation in
bonus, stock option, restricted stock, incentive awards and other compensation
plans which provide opportunities to receive compensation that are not less than
(x) the opportunities provided by the Company to similarly situated executive
officers of the Company and (y) the opportunities under any such plans in which
the Executive was participating immediately prior to the date on which a Change
of Control occurs.

 

(d)           Termination by Executive without Good Reason.  Executive may
terminate his employment and this Agreement for reasons other than Good Reason
upon transmittal of at least sixty (60) days’ written notice to the Company in
accordance with this Agreement.

 

(e)           Disability.  The Company may terminate Executive’s employment and
this Agreement at any time Executive shall have sustained a Disability (as
defined below) as determined by the Board, by giving Executive written notice of
its intention to terminate Executive’s employment, and Executive’s employment
with the Company shall terminate effective on the ninetieth (90th) day after
receipt of such notice (the “Disability Effective Date”).  For purposes of this
Agreement, “Disability” means Executive is unable due to a physical or mental
condition to perform the essential functions of his position with or without
reasonable accommodation for a period of three (3) consecutive months or based
on the written certification of a licensed physician selected by the Board and
approved by Executive (which approval shall not be unreasonably withheld,
delayed or conditioned) of the likely continuation of such condition for such
period.

 

(f)            Death.  This Agreement and Executive’s employment shall terminate
automatically upon Executive’s death.

 

4

--------------------------------------------------------------------------------


 

5.             Obligations upon Termination.  Other than as specifically set
forth or referenced in this Agreement, Executive shall not be entitled to any
benefits on or after termination of employment or this Agreement.

 

(a)           Termination by Company without Cause; by Executive for Good
Reason; or by Company for Failure to Renew.  If (i) the Company terminates
Executive’s employment or this Agreement without Cause during the Term,
(ii) Executive terminates his employment or this Agreement for Good Reason
during the Term, or (iii) Executive’s employment is terminated upon the
Company’s election not to renew the term for one (1) of the two (2) successive
one (1) year renewal terms pursuant to Section 2 hereof, and any such
termination does not occur within two (2) years after the occurrence of a Change
of Control, then the Company shall, after receipt of an executed release
agreement between the Company and Executive, which will consist in substance of
the language attached as Exhibit A (the “Release Document”) pay to Executive,
and Executive shall be entitled to receive, the following:

 

(i)            the unpaid portion of Executive’s Base Salary as of the date of
termination of Executive’s employment, pro rated through the date of
termination, and a payment for any vacation Executive has accrued but not used
through the date of termination payable in accordance with Section 3(d);

 

(ii)           promptly following submission by Executive of supporting
documentation, any costs and expenses paid or incurred by Executive which would
have been payable under Section 3(i) if Executive’s employment had not
terminated; and

 

(iii)          one (1) times Executive’s Base Salary (the “Severance Payment”),
payable within thirty (30) business days of the date of termination of
Executive’s employment.

 

(b)           Termination by the Company for Cause; by Executive other than for
Good Reason; or by Executive for Failure to Renew.  If (i) Executive’s
employment is terminated for Cause, (ii) Executive terminates his employment
other than for Good Reason or (iii) Executive terminates his employment upon his
election not to renew the term for one (1) of the two (2) successive one
(1) year renewal terms pursuant to Section 2 hereof, then this Agreement shall
terminate without further obligations by the Company to Executive under this
Agreement, and the Company shall pay Executive, and Executive shall be entitled
to receive, the following:

 

(i)            the unpaid portion of Executive’s Base Salary as of the date of
termination of Executive’s employment, pro rated through the date of
termination, and a payment for any vacation Executive has accrued but not used
through the date of termination payable in accordance with Section 3(d); and

 

(ii)           promptly following submission by Executive of supporting
documentation, any costs and expenses paid or incurred by Executive which would
have been payable under Section 3(i) if Executive’s employment had not
terminated.

 

5

--------------------------------------------------------------------------------


 

(c)           Death.    If Executive’s employment is terminated by reason of
Executive’s death, then this Agreement shall terminate without further
obligations by the Company to Executive’s legal representatives under this
Agreement other than those obligations under the terms of a Company plan or
program that take effect at the date of Executive’s death, and the Company shall
pay Executive’s estate, and Executive’s estate shall be entitled to receive, the
following:

 

(i)            the unpaid portion of Executive’s Base Salary as of the date of
termination of Executive’s employment, pro rated through the date of
termination, and a payment for any vacation Executive has accrued but not used
through the date of termination payable in accordance with Section 3(d); and

 

(ii)           promptly following submission by Executive’s legal
representatives of supporting documentation, any costs and expenses paid or
incurred by Executive which would have been payable under Section 3(i) if
Executive’s employment had not terminated.

 

(d)           Disability.  If Executive’s employment is terminated by reason of
Executive’s Disability, then this Agreement shall terminate without further
obligations by the Company to Executive under this Agreement except for
obligations which expressly continue after termination of employment due to
Disability, and the Company shall pay Executive, and Executive shall be entitled
to receive, the following:

 

(i)            the unpaid portion of Executive’s Base Salary as of the date of
termination of Executive’s employment, pro rated through the date of
termination, and a payment for any vacation Executive has accrued but not used
through the date of termination payable in accordance with Section 3(d);

 

(ii)           promptly upon submission by Executive of supporting
documentation, any costs and expenses paid or incurred by Executive which would
have been payable under Section 3(i) if Executive’s employment had not
terminated; and

 

(iii)          any disability benefits payable in accordance with the Company’s
plans, programs and policies as in effect from time to time.

 

(e)           Change of Control.  If (i) the Company terminates Executive’s
employment or this Agreement without Cause during the Term, (ii) Executive
terminates his employment or this Agreement for Good Reason during the Term, or
(iii) Executive’s employment is terminated upon the Company’s election not to
renew the term for one (1) of the two (2) successive one (1) year renewal terms
pursuant to Section 2 hereof, and any such termination occurs within two
(2) years after the occurrence of a Change of Control, then after receipt of the
executed Release Document:

 

6

--------------------------------------------------------------------------------


 

(i)            the Company shall pay to Executive, and Executive shall be
entitled to receive, the following:

 

(A)          the unpaid portion of Executive’s Base Salary as of the date of
termination of Executive’s employment, pro rated through the date of
termination, and a payment for any vacation Executive has accrued but not used
through the date of termination payable in accordance with Section 3(d);

 

(B)           promptly following submission by Executive of supporting
documentation, any costs and expenses paid or incurred by Executive which would
have been payable under Section 3(i) if Executive’s employment had not
terminated;

 

(C)           one and one-half (1.5) times Executive’s Base Salary, payable
within thirty (30) business days of the date of termination of Executive’s
employment; and

 

(D)          one and one-half (1.5) times the average of the Annual Bonuses paid
to Executive for the three (3) full fiscal years ending immediately prior to the
date of termination of Executive’s employment, payable within thirty (30)
business days of the date of termination of Executive’s employment, provided,
however that if Executive has not been eligible to receive an Annual Bonus for
three (3) fiscal years at the time of such determination, then the average under
this clause (D) shall be based on the lesser number of fiscal years for which
Executive has been eligible to receive an Annual Bonus, and provided, further
that if Executive has received an Annual Bonus for a portion of a fiscal year,
then the amount of such Annual Bonus shall be annualized solely for purposes of
the determination made under this clause (D) (collectively, clauses (C) and
(D) of this Section 5(e)(i) the “Change of Control Severance Payment”);

 

(ii)           if Executive (and Executive’s eligible dependants) timely elect
participation in the Company’s group health insurance plan pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”) or
any Colorado statute that provides for the continuation of benefits under such
plan (“Colorado Continuation Statute”), the Company will pay the normal monthly
employer’s cost of coverage under the Company’s group health insurance plan for
full-time employees toward such COBRA coverage or Colorado Continuation Statute
coverage for twelve (12) months following the date of termination of Executive’s
employment.  Executive acknowledges and agrees that Executive is responsible for
paying the balance of any costs not paid by the Company under this Agreement
which are associated with Executive’s (and Executive’s eligible dependants’)
participation in the Company’s health insurance plan and that Executive’s
failure to pay such costs may result in the termination of Executive’s (and
Executive’s eligible dependants’) participation in such plan.  The Company’s
obligations under this Section 5(e)(ii) will cease on the date on which
Executive becomes eligible for health insurance coverage under another
employer’s group health insurance plan, and, within five (5) business days of
Executive becoming eligible for health insurance coverage under another
employer’s group health insurance plan, Executive shall inform the Company of
such fact in writing; and

 

7

--------------------------------------------------------------------------------


 

(iii)          the Company will arrange to provide for Executive (and
Executive’s eligible dependants) benefits provided under any vision care, dental
care, medical reimbursement, prescription drug, life insurance and disability
protection group insurance plans maintained by the Company for full-time
employees for twelve (12) months following the date of termination of
Executive’s employment.  If and to the extent that the Company cannot provide
coverage to Executive (and Executive’s eligible dependants) under any such
vision care, dental care, medical reimbursement, prescription drug, life
insurance and disability protection group insurance plans (i) solely due to the
fact that Executive is no longer an employee or officer of the Company or
(ii) as a result of the amendment or termination of any vision care, dental
care, medical reimbursement, prescription drug, life insurance and disability
protection group insurance plan, the Company will then pay or provide for the
payment of such vision care, dental care, medical reimbursement, prescription
drug, life insurance and disability protection group insurance plan during the
twelve (12) months following the date of  termination of Executive’s
employment.  Executive acknowledges and agrees that Executive is responsible for
paying the balance of any costs not paid by the Company under this Agreement
which are associated with Executive’s (and Executive’s eligible dependants’)
participation in any vision care, dental care, medical reimbursement,
prescription drug, life insurance and disability protection group insurance plan
and that Executive’s failure to pay such costs may result in the termination of
Executive’s (and Executive’s eligible dependants’) participation in such plan. 
The Company’s obligations under this Section 5(e)(iii) will cease on the date on
which Executive becomes eligible for any vision care, dental care, medical
reimbursement, prescription drug, life insurance and disability protection group
insurance plan (but only with respect to the particular coverage(s) available),
and, within five (5) business days of Executive becoming eligible for any
insurance coverage(s) under another employer’s group insurance plan, Executive
shall inform the Company of such fact in writing.

 

For purposes of this Agreement, “Change of Control” means any of the following: 
(i) the dissolution or liquidation of the Company or a merger, consolidation, or
reorganization of the Company with one (1) or more other entities in which the
Company is not the surviving entity, (ii) a sale of substantially all of the
assets of the Company to another person or entity, (iii) any transaction
(including without limitation a merger or reorganization in which the Company is
the surviving entity) which results in any person or entity (other than persons
who are stockholders or affiliates immediately prior to the transaction) owning
fifty percent (50%) or more of the combined voting power of all classes of stock
of the Company, or (iv) during any period of two (2) consecutive years, members
who at the beginning of such period constituted the Board shall have ceased for
any reason to constitute a majority thereof, unless the election, or nomination
for election by the Company’s equity holders, of each director shall have been
approved by the vote of at least a majority of the directors then still in
office and who were directors at the beginning of such period (so long as such
director was not nominated by a person who has expressed an intent to effect a
Change of Control or engage in a proxy or other control contest).

 

(f)            Resignation from Boards of Directors.  If Executive is a director
of the Company or any of its affiliates and his employment is terminated for any
reason, Executive shall, if requested by the Company, immediately resign as a
director of the Company and/or any affiliate and any committees of such boards
of directors.  If such resignation is not received

 

8

--------------------------------------------------------------------------------


 

within ten (10) business days after Executive receives written notice from the
Company requesting the resignations, Executive shall forfeit any right to
receive any payments pursuant to this Agreement.

 

(g)           Release.  Notwithstanding any other provision in this Agreement to
the contrary, as a condition precedent to receiving any Severance Payment or
Change of Control Severance Payment, Executive agrees to execute (and not
revoke) the Release Document on or before the thirtieth (30th) business day
following the date of termination of Executive’s Employment, which is when any
Severance Payment or Change of Control Severance Payment is otherwise payable in
accordance with Section 5(a)(iii) or Section 5(e)(i)(C), respectively.  If
Executive fails to execute and deliver the Release Document, or revokes the
Release Document, Executive agrees that he shall not be entitled to receive the
Severance Payment or Change of Control Severance Payment, as applicable.

 

6.             Limitations Under Code Section 409A. Notwithstanding anything to
the contrary in this Agreement, in the event that, as a result of Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”) (and any related
regulations or other pronouncements), any of the payments that Executive is
entitled to under the terms of this Agreement or any other plan involving
deferred compensation (as defined under Section 409A of the Code) may not be
made at the time contemplated by the terms thereof without causing Executive to
be subject to constructive receipt at a date prior to actual payment and/or an
income tax penalty and interest and the timing of payment is the sole cause of
such adverse tax consequences, the Company will make such payment on the first
day permissible under Section 409A of the Code without Executive incurring such
adverse tax consequences.  In particular, with respect to any lump sum payment
otherwise required hereunder, in the event of any delay in the payment date as a
result of Section 409A(a)(2)(A)(i) and (B)(i) of the Code, the Company will
adjust the payments to reflect the deferred payment date by crediting interest
thereon at the prime rate in effect at the time such amount first becomes
payable, as quoted by the Company’s principal bank.  In addition, other
provisions of this Agreement or any other such plan notwithstanding, the Company
shall have no right to accelerate any such payment or to make any such payment
as the result of any specific event except to the extent permitted under
Section 409A of the Code.  The Company shall not be obligated to reimburse
Executive for any tax penalty or interest or provide a gross-up in connection
with any tax liability of Executive under Section 409A of the Code.

 

7.             Excise Tax-Related Provisions.

 

(a)           Notwithstanding anything in this Agreement to the contrary, if any
payment or benefit Executive would receive from the Company pursuant to a Change
of Control or otherwise (“Payment”) would (i) constitute a “parachute payment”
within the meaning of Section 280G of the Code, and (ii) but for this
Section 7(a), be subject to the excise tax imposed by Section 4999 of the Code
(the “Excise Tax”), then such Payment shall be equal to the Reduced Amount (as
defined below).  For the avoidance of doubt, a Payment shall not be considered a
parachute payment for purposes of this paragraph if such Payment is approved by
the shareholders of the Company in accordance with the procedures set forth in
Section 280G(b)(5)(A)(ii) and (B) of the Code and the regulations thereunder,
and at the time of such shareholder approval, no stock of the successor
corporation is readily tradable on an established

 

9

--------------------------------------------------------------------------------


 

securities market or otherwise (within the meaning of
Section 280G(b)(5)(A)(ii)(I) of the Code).  The “Reduced Amount” shall be either
(x) the largest portion of the Payment that would result in no portion of the
Payment being subject to the Excise Tax, or (y) the Payment or a portion thereof
after payment of the applicable Excise Tax, whichever amount after taking into
account all applicable federal, state and local employment taxes, income taxes,
and the Excise Tax payable by Executive (all computed at the highest applicable
marginal rate), results in Executive’s receipt, on an after-tax basis, of the
greatest amount of the Payment to Executive.  If a reduction in payments or
benefits constituting “parachute payments” is necessary so that the Payment
equals the Reduced Amount, reduction shall occur in the following order unless
Executive elects in writing a different order (provided, however, that such
election shall be subject to Company approval if made on or after the date on
which the event that triggers the Payment occurs): by first reducing or
eliminating the portion of the Payments which are not payable in cash and then
by reducing or eliminating cash payments, in each case in reverse order
beginning with payments or benefits which are to be paid the farthest in time
from the Change of Control or other event.

 

(b)           All determinations under this Section 7 shall be made by a
nationally recognized public accounting or consulting firm selected by the
Company and subject to the approval of Executive, which approval shall not be
unreasonably withheld, conditioned or delayed.  Such determination shall be
binding upon Executive and the Company.  The Company shall bear all expenses
with respect to the determinations by such accounting or consulting firm
required to be made hereunder.

 

(c)           The accounting or consulting firm engaged to make the
determinations hereunder shall provide its calculations, together with detailed
supporting documentation, to the Company and Executive within fifteen (15)
calendar days after the date on which Executive’s right to a Payment is
triggered (if requested at that time by the Company or Executive) or such other
time as requested by the Company or Executive.

 

8.             Ownership and Protection of Intellectual Property and
Confidential Information.

 

(a)           All information, ideas, concepts, improvements, discoveries, and
inventions, whether patentable or not, which are conceived, made, developed or
acquired by Executive, individually or in conjunction with others, during
Executive’s employment by the Company or any of its affiliates (whether during
business hours or otherwise and whether on the Company’s premises or otherwise)
which relate to the business, products or services of the Company or its
affiliates (including, without limitation, all such information relating to
corporate opportunities; geological, metallurgical, and other technical data and
information, including operations, reserve information and exploration data;
research, financial and sales data; pricing and trading terms; evaluations;
opinions; interpretations; acquisition prospects; the identity of customers or
their requirements; the identity of key contacts within the customer’s
organizations or within the organization of acquisition prospects; or marketing
and merchandising techniques, prospective names, and marks), and all
correspondence, memoranda, notes, records, data or information, analyses, or
other documents (including, without limitation, any computer-generated,
computer-stored or electronically-stored materials) of any type embodying any of

 

10

--------------------------------------------------------------------------------


 

such items, shall be the sole and exclusive property of the Company or its
affiliates, as the case may be.

 

(b)           Executive acknowledges that the Company’s business is highly
competitive and that the Company has developed and owns valuable information
which is confidential, unique and specific to the Company and its affiliates
(“Proprietary and Confidential Information”) and which includes, without
limitation, financial information; geological, metallurgical, and other
technical data and information, including operations, reserve information and
exploration data; marketing plans; business and implementation plans;
engineering plans and processes; models and templates; prospect lists; technical
information concerning products, services and processes; names and other
information (such as credit and financial data) concerning customers and
business affiliates; and other trade secrets, concepts, ideas, plans,
strategies, analyses, surveys and proprietary information related to the past,
present or anticipated business of the Company and its affiliates.  Executive
further acknowledges that protection of such Proprietary and Confidential
Information against unauthorized disclosure and use is of critical importance to
the Company and its affiliates in maintaining their competitive position. 
Executive hereby agrees that he shall not, at any time during or after his
employment by the Company, disclose to others, permit to be disclosed, use,
permit to be used, copy or permit to be copied, any such Proprietary and
Confidential Information (whether or not developed by Executive and whether or
not received as an employee) without the prior written consent of the Chief
Executive Officer of the Company.  Executive further agrees to maintain in
confidence any proprietary and confidential information of third parties
received or of which he has knowledge as a result of his employment.  The
prohibitions of this Section 8(b) shall not apply, however, to information in
the public domain (but only if the same becomes part of the public domain
through means other than a disclosure prohibited hereunder).  The above
notwithstanding, a disclosure shall not be unauthorized if (i) it is required by
law or by a court of competent jurisdiction or (ii) it is in connection with any
judicial, arbitration, dispute resolution or other legal proceeding in which
Executive’s legal rights and obligations as an employee or under this Agreement
are at issue; provided, however, that Executive shall, to the extent practicable
and lawful in any such events, give prior notice to the Company of his intent to
disclose any such Proprietary and Confidential Information in such context so as
to allow the Company or its affiliates an opportunity (which Executive shall not
oppose) to obtain such protective orders or similar relief with respect thereto
as may be deemed appropriate.

 

(c)           All written materials, records, data and information, analyses,
and other documents (including, without limitation, any computer-generated,
computer-stored or electronically-stored data and other materials), and all
copies thereof, made, composed or received by Executive solely or jointly with
others, and which are in Executive’s possession, custody or control and which
are related in any manner to the past, present or anticipated business of the
Company or any of its affiliates (collectively, the “Company Documents”) shall
be and remain the property of the Company, or its affiliates, as the case may
be.  Upon termination of Executive’s employment with the Company, for any
reason, Executive promptly shall deliver the Company Documents, and all copies
thereof, to the Company.

 

11

--------------------------------------------------------------------------------

 

9.             Covenant Not to Compete and Other Restrictive Covenants.

 

(a)           For a period of twelve (12) months after the date of termination
of employment, Executive shall restrict his activities as follows:

 

(i)            Executive shall not, directly or indirectly, for himself or
others, own, manage, operate, control, be employed by (whether in an executive,
managerial, supervisory or other capacity), consult with, assist or otherwise
engage or participate in or allow his skill, knowledge, experience or reputation
to be used in connection with, the ownership, management, operation or control
of, any company or other business enterprise engaged in the Subject Business (as
defined below) within any of the Subject Areas (as defined below); provided,
however, that nothing contained herein shall prohibit Executive from making
passive investments as long as Executive does not beneficially own more than one
percent (1%) of the equity interests of a business enterprise listed on a
national securities exchange or publicly traded on a nationally recognized
over-the-counter market engaged in the Subject Business within any of the
Subject Areas.  For purposes of this paragraph, “beneficially own” shall have
the same meaning ascribed to that term in Rule 13d-3 under the Securities
Exchange Act of 1934, as amended;

 

(ii)           Executive shall not call upon any customer of the Company or its
affiliates for the purpose of soliciting, diverting or enticing away the
business of such person or entity, or otherwise disrupting any previously
established relationship existing between such person or entity and the Company
or its affiliates;

 

(iii)          Executive shall not solicit, induce, influence or attempt to
influence any supplier, lessor, lessee, licensor, partner, joint venturer,
potential acquiree or any other person who has a business relationship with the
Company or its affiliates, or who on the date of termination of Executive’s
employment is engaged in discussions or negotiations to enter into a business
relationship with the Company or its affiliates, to discontinue or reduce or
limit the extent of such relationship with the Company or its affiliates; and

 

(iv)          Without the consent of the Company, Executive shall not make
contact with any of the employees or consultants of the Company or its
affiliates with whom he had contact during the course of his employment with the
Company for the purpose of soliciting such employee or consultant for hire,
whether as an employee or independent contractor, or otherwise disrupting such
employee’s or consultant’s relationship with the Company or its affiliates.

 

For purpose of this Agreement, (x) “Subject Areas” mean (A) the continents of
North America, Central and South America, Africa, Europe and Australia and
(B) the nation of Russia, and (y) “Subject Business” means the business of
creating, financing, or acquiring and managing royalties involving mineral
properties.

 

(b)           Acknowledgements.

 

(i)            Executive acknowledges that (x) the compensation provided to
Executive during the Term, (y) the agreement to provide the Severance Payment or
Change of Control Severance Payment to Executive in connection with certain
terminations of Executive’s

 

12

--------------------------------------------------------------------------------


 

employment, and (z) the specialized training and the Proprietary and
Confidential Information provided to Executive pursuant to his employment with
the Company give rise to the Company’s interest in restraining Executive from
competing with the Company, that the noncompetition and nonsolicitation
covenants are designed to enforce such consideration, that the Company’s royalty
business is worldwide in geographic scope and that any limitations as to time,
geographic scope and scope of activity to be restrained as defined herein are
reasonable and do not impose a greater restraint than is necessary to protect
the goodwill or other business interest of the Company.  Executive further
acknowledges that as an executive of a publicly traded company he falls within
the exception to C.R.S 8-2-113(2)(d), which exempts executive and management
personnel, officers and employees who constitute professional staff to executive
and management personnel from the prohibitions of non-compete provisions under
Colorado law.

 

(ii)           Executive and the Company hereby agree to reasonably allocate an
amount of the Change of Control Severance Payment to the non-competition
covenant set forth in this Section 9, which amount will be established by the
parties in good faith negotiations, relying upon third party advisers to the
extent reasonably determined by the parties, at the time a Change of Control
transaction is reasonably likely or at such earlier time as is determined by the
parties in good faith.

 

(c)           Survival of Covenants.  Sections 8 and 9 shall survive the
expiration or termination of this Agreement for any reason. Executive agrees not
to challenge the enforceability or scope of Sections 8 and 9.  Executive further
agrees to notify all future persons or businesses with which he becomes
affiliated or employed, of the restrictions set forth in Sections 8 and 9, prior
to the commencement of any such affiliation or employment.

 

10.          Severability and Reformation.  If any one or more of the terms,
provisions, covenants or restrictions of this Agreement shall be determined by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions shall remain in
full force and effect, and the invalid, void or unenforceable provisions shall
be deemed severable.  Moreover, if any one or more of the provisions contained
in this Agreement shall for any reason be held to be excessively broad as to
duration, geographical scope, activity or subject, it shall be reformed by
limiting and reducing it to the minimum extent necessary, so as to be
enforceable to the extent compatible with the applicable law as it shall then
appear.

 

11.          Indemnification.  The Company and Executive have executed and
delivered an Indemnification Agreement dated March 24, 2009 (the
“Indemnification Agreement”).  To the extent any provision set forth in the
Indemnification Agreement is in conflict with any provision set forth in this
Agreement, the provision set forth in the Indemnification Agreement shall
govern.  Further, Executive shall be entitled to coverage under the Directors
and Officers Liability Insurance program to the same extent as other similarly
situated executive officers of the Company.

 

12.          Miscellaneous.

 

(a)           Entire Agreement. This Agreement sets forth the entire agreement

 

13

--------------------------------------------------------------------------------


 

between the parties hereto and fully supersedes any and all prior agreements or
understandings, written or oral, between the parties hereto pertaining to the
subject matter hereof.

 

(b)           Notices.  Whenever under this Agreement it becomes necessary to
give notice, such notice shall be in writing, signed by the party or parties
giving or making the same, and shall be served on the person or persons for whom
it is intended or who should be advised or notified, by (i) personal delivery,
(ii) Federal Express or other similar overnight service or (iii) certified or
registered mail, return receipt requested, postage prepaid and addressed to such
party at the address set forth below or at such other address as may be
designated by such party by like notice:

 

If to the Company:

 

Royal Gold, Inc.

1660 Wynkoop Street, Suite 1000

Denver, CO 80202

Attention:  Chief Executive Officer

 

If to Executive:

 

William M. Zisch

4987 Hollyhock Lane

Indian Hills, CO  80454

 

In the case of personal delivery, such notice or advice shall be effective on
the date of delivery, in the case of Federal Express or other similar overnight
service, such notice or advice shall be effective on the next business day, and,
in the cases of certified or registered mail, such notice or advice shall be
effective three (3) business days after deposit into the mails for delivery by
the U.S. Post Office.

 

(c)           Governing Law and Venue.  This Agreement is governed by and is to
be construed, administered, and enforced in accordance with the laws of the
State of Colorado, without regard to conflicts of law principles.  If under the
governing law, any portion of this Agreement is at any time deemed to be in
conflict with any applicable statute, rule, regulation, ordinance, or other
principle of law, such portion shall be deemed to be modified or altered to the
extent necessary to conform thereto or, if that is not possible, to be omitted
from this Agreement.  Any action or arbitration in regard to this Agreement or
arising out of its terms and conditions, pursuant to Sections 12(n) and 12(o),
shall be instituted and litigated only in the City and County of Denver,
Colorado.

 

(d)           Assignment.  This Agreement and Executive’s rights and obligations
hereunder may not be assigned by Executive.  Any purported assignment or
delegation by Executive in violation of the foregoing shall be null and void ab
initio and of no force and effect.  The Company may assign this Agreement and
its rights, together with its obligations hereunder, to an affiliate of the
Company or to a person or entity which is a successor in interest to

 

14

--------------------------------------------------------------------------------


 

substantially all of the business operations of the Company.  Upon such
assignment, the rights and obligations of the Company hereunder shall become the
rights and obligations of such affiliate, successor, person or entity.

 

(e)           Counterparts.  This Agreement may be executed in counterparts,
each of which shall take effect as an original, and all of which shall evidence
one and the same Agreement.

 

(f)            Amendment. This Agreement may be amended only in writing signed
by Executive and by a duly authorized representative of the Company (other than
Executive).

 

(g)           Construction.  The headings and captions of this Agreement are
provided for convenience only and are intended to have no effect in construing
or interpreting this Agreement. The language in all parts of this Agreement
shall be in all cases construed in accordance to its fair meaning and not
strictly for or against the Company or Executive.

 

(h)           Non-Waiver.  The failure by either party to insist upon the
performance of any one or more terms, covenants or conditions of this Agreement
shall not be construed as a waiver or relinquishment of any right granted
hereunder or of any future performance of any such term, covenant or condition,
and the obligation of either party with respect hereto shall continue in full
force and effect, unless such waiver shall be in writing signed by the Company
(other than by Executive) and Executive.

 

(i)            Use of Name, Likeness and Biography.  The Company shall have the
right (but not the obligation) to use, publish and broadcast, and to authorize
others to do so, the name, approved likeness and approved biographical material
of Executive to advertise, publicize and promote the business of Company and its
affiliates, but not for the purposes of direct endorsement without Executive’s
consent.  This right shall terminate upon the termination of this Agreement.  An
“approved likeness” and “approved biographical material” shall be, respectively,
any photograph or other depiction of Executive, or any biographical information
or life story concerning the professional career of Executive, as approved by
Executive from time to time.

 

(j)            Right to Insure.  The Company shall have the right to secure, in
its own name or otherwise, and at its own expense, life, health, accident or
other insurance covering Executive, and Executive shall have no right, title or
interest in and to such insurance.  Executive shall assist Company in procuring
such insurance by submitting to reasonable examinations and by signing such
applications and other reasonable instruments as may be required by the
insurance carriers to which application is made for any such insurance.

 

(k)           Assistance in Litigation.  Executive shall reasonably cooperate
with the Company in the defense or prosecution of any claims or actions now in
existence or that may be brought in the future against or on behalf of the
Company that relate to events or occurrences that transpired while Executive was
employed by the Company.  Executive’s cooperation in connection with such claims
or actions shall include, but not be limited to, being available to meet with
counsel to prepare for discovery or trial and to act as a witness on behalf of
the Company at mutually convenient times.  Executive also shall cooperate fully
with the Company

 

15

--------------------------------------------------------------------------------


 

in connection with any investigation or review by any federal, state, or local
regulatory authority as any such investigation or review relates to events or
occurrences that transpired while Executive was employed by the Company.  The
Company shall pay Executive a reasonable hourly rate for Executive’s cooperation
pursuant to this Section 12(k).

 

(l)            No Inconsistent Obligations. Executive represents and warrants
that to his knowledge he has no obligations, legal, in contract, or otherwise,
inconsistent with the terms of this Agreement or with his continued employment
with the Company to perform the duties described herein.  Executive shall not
disclose to the Company, or use, or induce the Company to use, any confidential,
proprietary, or trade secret information of others. Executive represents and
warrants that to his knowledge he has returned all property and confidential
information belonging to all prior employers, if he is obligated to do so.

 

(m)          Binding Agreement.  This Agreement shall inure to the benefit of
and be binding upon Executive, his heirs and personal representatives, and the
Company and its successors.

 

(n)           Remedies.  The parties recognize and affirm that in the event of a
breach of Sections 8 and 9 of this Agreement, money damages would be inadequate
and the Company would not have an adequate remedy at law.  Accordingly, the
parties agree that in the event of a breach or a threatened breach of Sections 8
and 9, the Company may, in addition and supplementary to other rights and
remedies existing in its favor, apply to any court of law or equity of competent
jurisdiction for specific performance and/or injunctive or other relief in order
to enforce or prevent any violations of the provisions hereof (without posting a
bond or other security).  In addition, Executive agrees that in the event a
court of competent jurisdiction or an arbitrator finds that Executive violated
Section 9, the time periods set forth in Section 9 shall be tolled until such
breach or violation has been cured.  Executive further agrees that the Company
shall have the right to offset the amount of any damages awarded to the Company
resulting from a breach by Executive of Sections 8 or 9 against any payments due
Executive under this Agreement.

 

(o)           Arbitration.  Other than as stated in Section 12(n), the parties
agree that any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be resolved by arbitration in accordance
with the Employment Dispute Resolution Rules of the American Arbitration
Association.  The arbitration shall take place in Denver, Colorado.  All
disputes shall be resolved by one (1) arbitrator chosen by agreement of the
parties in accordance with the National Rules for the Resolution of Employment
Disputes.  The arbitrator shall have the authority to award the same remedies,
damages, and costs that a court could award.  The arbitrator shall issue a
reasoned award explaining the decision, the reasons for the decision, and any
damages awarded.  The arbitrator’s decision shall be final and binding.  The
judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof.  The arbitration proceedings, any record of the
same, and the award shall be considered Proprietary and Confidential Information
under this Agreement.  This provision and any decision and award hereunder can
be enforced under the Federal Arbitration Act.

 

(p)           Voluntary Agreement.  Each party to this Agreement has read and
fully

 

16

--------------------------------------------------------------------------------


 

understands the terms and provisions hereof, has had an opportunity to review
this Agreement with legal counsel, has executed this Agreement based upon such
party’s own judgment and advice of counsel (if any), and knowingly, voluntarily,
and without duress, agrees to all of the terms set forth in this Agreement.  The
parties have participated jointly in the negotiation and drafting of this
Agreement.  If an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties and no
presumption or burden of proof shall arise favoring or disfavoring any party
because of authorship of any provision of this Agreement.  Except as expressly
set forth in this Agreement, neither the parties nor their affiliates, advisors
and/or their attorneys have made any representation or warranty, express or
implied, at law or in equity with respect to the subject matter contained
herein.  Without limiting the generality of the previous sentence, the Company,
its affiliates, advisors, and/or attorneys have made no representation or
warranty to Executive concerning the state or federal tax consequences to
Executive regarding the transactions contemplated by this Agreement, other than
any determination that may be made pursuant to Section 7(b).

 

(q)           Jury Trial Waiver.  THE PARTIES HEREBY WAIVE TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING TO WHICH THEY ARE PARTIES INVOLVING, DIRECTLY OR INDIRECTLY,
ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS
AGREEMENT.

 

(r)            Survival.  The rights and obligations of the Company and
Executive contained in Sections 8, 9 and 12(s) of this Agreement shall survive
the termination of the Agreement.  Following termination of Executive’s
employment and this Agreement, each party shall have the right to enforce all
rights, and shall be bound by all obligations, of such party that are continuing
rights and obligations under this Agreement.

 

(s)           Non-disparagement.  Executive shall not make any disparaging,
derogatory or detrimental comments about the Company or any of its affiliates or
any of their directors, officers, employees, partners, members, managers or
shareholders, or any investor or other person or entity having a business
relationship with the Company or any of its affiliates.  The Company, each of
its affiliates and the directors and officers of the Company and its affiliates
shall not make any disparaging, derogatory or detrimental comments about
Executive.

 

(t)            Certain Definitions.  For purposes of this Agreement:

 

(i)            an “affiliate” of any person means another person that directly
or indirectly, through one or more intermediaries, controls, is controlled by,
or is under common control with, such first person, and includes subsidiaries;

 

(ii)           a “business day” means the period from 9:00 am to 5:00 pm on any
weekday that is not a banking holiday in the State of Colorado; and

 

(iii)          a “subsidiary” of any person means another person, an amount of
the voting securities, other voting ownership or voting partnership interests of
which is sufficient to elect at least a majority of its board of directors or
other governing body (or, if there are no

 

17

--------------------------------------------------------------------------------


 

such voting interests or no board of directors or other governing body, fifty
percent (50%) or more of the equity interests of which) is owned directly or
indirectly by such first person.

 

[SIGNATURE PAGE FOLLOWS]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and Executive have executed this Agreement,
effective as of the day and year first above written.

 

 

 

ROYAL GOLD, INC.

 

 

 

 

By:

/s/ Tony Jensen

 

Name:

Tony Jensen

 

Title:

President and CEO

 

 

 

 

 

 

 

/s/ William M. Zisch

 

William M. Zisch

 

19

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RELEASE

 

For and in consideration of the payments and other benefits due to William M.
Zisch (the “Executive”) pursuant to the Employment Agreement dated as of
March 26, 2009 (the “Employment Agreement”), by and between Royal Gold, Inc., a
Delaware corporation (the “Company”) and Executive, and for other good and
valuable consideration, Executive hereby agrees, for Executive, Executive’s
spouse and child or children (if any), Executive’s heirs, beneficiaries,
devisees, executors, administrators, attorneys, personal representatives,
successors and assigns, to forever release, discharge and covenant not to sue
the Company, or any of its divisions, affiliates, subsidiaries, parents,
branches, predecessors, successors, assigns, and, with respect to such entities,
their officers, directors, trustees, employees, agents, shareholders,
administrators, general or limited partners, representatives, attorneys,
insurers and fiduciaries, past, present and future (the “Released Parties”) from
any and all claims of any kind arising out of, or related to, his employment
with the Company, its affiliates and subsidiaries (collectively, with the
Company, the “Affiliated Entities”) or Executive’s separation from employment
with the Affiliated Entities, which Executive now has or may have against the
Released Parties, whether known or unknown to Executive, by reason of facts
which have occurred on or prior to the date that Executive has signed this
Release.  Such released claims include, without limitation, any and all claims
relating to the foregoing under federal, state or local laws pertaining to
employment, including, without limitation, the Age Discrimination in Employment
Act, Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.
Section 2000e et. seq., the Fair Labor Standards Act, as amended, 29 U.S.C.
Section 201 et. seq., the Americans with Disabilities Act, as amended, 42 U.S.C.
Section 12101 et. seq., the Reconstruction Era Civil Rights Act, as amended, 42
U.S.C. Section 1981 et. seq., the Rehabilitation Act of 1973, as amended, 29
U.S.C. Section 701 et. seq., the Family and Medical Leave Act of 1992, 29 U.S.C.
Section 2601 et. seq., the Older Workers Benefit Protection Act of 1990, the
Pregnancy Discrimination Act, the Equal Pay Act of 1963, the Colorado Civil
Rights Act, the Colorado Anti-Discrimination Act and any and all state or local
laws regarding employment discrimination and/or federal, state or local laws of
any type or description regarding employment, including but not limited to any
claims arising from or derivative of Executive’s employment with, or termination
from, the Affiliated Entities, as well as any and all such claims under contract
or tort law, including, without limitation, any and all claims for wrongful
discharge, breach of implied or express contract, promissory estoppel, breach of
any covenant of good faith and fair dealing, intentional or negligent infliction
of emotional distress, defamation, or any claim that the Company has dealt with
Executive unfairly or in bad faith.  Executive represents and warrants that he
has not sold or otherwise assigned any claim or any portion of any claim to any
third party.

 

Executive has read this Release carefully, acknowledges that Executive has been
given at least twenty-one (21) days to consider all of its terms and has been
advised to consult with an attorney and any other advisors of Executive’s choice
prior to executing this Release.  Executive fully understands that by signing
below Executive is voluntarily giving up any right which Executive may have to
sue or bring any claims against the Released Parties, including any rights and
claims under the Age Discrimination in Employment Act.  Executive also
understands that

 

--------------------------------------------------------------------------------


 

Executive has a period of seven (7) days after signing this Release within which
to revoke his agreement by written notice delivered to the Company in accordance
with the Employment Agreement, and that neither the Company nor any other person
is obligated to make any payments or provide any other benefits to Executive
pursuant to the Employment Agreement until eight (8) days have passed since
Executive’s signing of this Release without Executive’s signature having been
revoked, other than any accrued obligations or other benefits payable pursuant
to the terms of the Company’s normal payroll practices or employee benefit
plans.  Finally, Executive has not been forced or pressured in any manner
whatsoever to sign this Release, and Executive agrees to all of its terms
voluntarily.

 

Notwithstanding anything else herein to the contrary, this Release shall not
affect: (i) the Company’s obligations under any compensation or employee benefit
plan, program or arrangement (including, without limitation, obligations to
Executive under the Employment Agreement, any stock option, stock award or
agreements or obligations under any pension, deferred compensation or retention
plan) provided by the Affiliated Entities where Executive’s compensation or
benefits are intended to continue or Executive is to be provided with
compensation or benefits, in accordance with the express written terms of such
plan, program or arrangement, beyond the date of Executive’s termination;
(ii) rights to indemnification Executive may have under the Employment Agreement
or a separate agreement entered into with the Company; or (iii) rights Executive
may have as a shareholder.

 

Executive agrees that Executive shall not make any disparaging, derogatory or
detrimental comments about the Company or any of the Affiliated Entities or any
of their directors, officers, employees, partners, members, managers or
shareholders, or any investor or other person or entity having a business
relationship with the Company or any of the Affiliated Entities.  Executive also
acknowledges that the terms of this Release constitute Proprietary and
Confidential Information (as defined in the Employment Agreement).

 

This Release is final and binding and may not be changed or modified except in a
writing signed by both parties.  This Release is governed by and is to be
construed, administered, and enforced in accordance with the laws of the State
of Colorado, without regard to conflicts of law principles.

 

 

 

 

William M. Zisch

 

 

 

ROYAL GOLD, INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------
